

June __, 2008
QuantRx Biomedical Corporation
100 S. Main Street, Suite 300
Doylestown, PA 18901
 
RE: Bridge Loan Letter Agreement


Ladies and Gentlemen:


1. Loan. This letter when fully executed will constitute a loan agreement (this
“Agreement”) between __________________________ (the “Lender”) and QuantRx
Biomedical Corporation, a Nevada corporation (the “Borrower”), pursuant to which
the Lender, on the terms and conditions provided herein, shall agree to make one
or more loans to or for the benefit of the Borrower hereunder in an amount not
to exceed $__________ (the “Loan”). The Lender’s obligation to make the Loan is
subject to the Borrower’s fulfillment of each of the applicable conditions set
forth in Section 3 hereof.
 
2. Bridge Loan Documents.
 
a. Promissory Bridge Notes. The Loan shall be evidenced by a senior secured
promissory bridge note issued to the Lender in the principal amount of the Loan,
dated the date the Borrower receives the funds from the Lender, in the form
attached hereto as Exhibit A (together with any replacements and substitutes
therefore, the “Bridge Note”). The principal amount of the Loan and interest
thereon, calculated at the rate of 8% per annum, as provided in the Bridge Note,
shall be payable as set forth more particularly therein.
 
b. Common Stock and Warrants. In consideration for the Loan, for each $100,000
of new principal loaned to the Borrower by the Lender, the Borrower shall issue
to the Lender 25,000 shares of unregistered common stock of the Borrower and
warrants to purchase 25,000 shares of common stock at an exercise price of $0.85
per share and a term of five years.
 
c. Accredited Investor. The Lender hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended
 
d. This Agreement, the Bridge Note and any other instruments or documents
required or contemplated hereunder or thereunder (including, without limitation,
the Pledge Agreement and the IP Security Agreement (each as defined below)),
whether now existing or at any time hereafter arising, are herein referred to as
the “Bridge Loan Documents.”
 
 
 

--------------------------------------------------------------------------------

 
 
3. Conditions Precedent.
 
a. Documents to be Delivered. The obligation of the Lender to make the Loan is
subject to the due execution and delivery by the Borrower (or the Borrower
causing the due execution and delivery) to the Lender of each of the following
(all documents to be in form and substance satisfactory to the Lender): 
 
i. This Agreement, the Bridge Note and each other instrument, agreement and
document to be executed and/or delivered pursuant to this Agreement and/or the
instruments, agreements and documents referred to in this Agreement.
 
ii. A certified copy of the resolutions of the Board of Directors (or if the
Board of Directors takes action by unanimous written consent, a copy of such
unanimous written consent containing all of the signatures of the members of the
Board of Directors) of the Borrower, dated as of the Closing Date, authorizing
the execution, delivery and performance of the Bridge Loan Documents.
 
iii. A certificate, dated as of the Closing Date, signed by an executive officer
of the Borrower to the effect that the representations and warranties set forth
in Section 4 of this Agreement are true and correct as of the Closing Date.
 
b. Absence of Certain Events. The occurrence of a Material Adverse Effect (as
defined below) shall not have occurred or be occurring as of the Closing Date.
 
4. Representations and Warranties of the Borrower. To induce the Lender to make
the Loan, the Borrower hereby represents and warrants to the Lender that at and
as of the date hereof:
 
a. The Borrower has been duly incorporated and is validly existing and in good
standing under the laws of the state of Nevada, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted. The Borrower is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary and where the failure so to qualify would have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
ability of the Borrower to perform its obligations hereunder or under the Bridge
Loan Documents or on the business, operations, properties or financial condition
of the Borrower.
 
b. Each of the Bridge Loan Documents has been duly authorized, validly executed
and delivered on behalf of the Borrower and is a valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms,
subject to limitations on enforcement by general principles of equity and by
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Borrower has full power and authority to execute and deliver
this Agreement and the Bridge Loan Documents and to perform its obligations
hereunder and thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
c. The execution, delivery and performance of this Agreement and the Bridge Loan
Documents will not (i) conflict with or result in a breach of or a default under
any of the terms or provisions of (A) the Borrower’s articles of incorporation
or by-laws, or (B) any material provision of any indenture, mortgage, deed of
trust or other material agreement or instrument to which the Borrower is a party
or by which it or any of its material properties or assets is bound, (ii) result
in a violation of any material provision of any law, statute, rule, regulation,
or any existing applicable decree, judgment or order by any court, Federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Borrower, or any of its material properties or assets or
(iii) result in the creation or imposition of any material lien, charge or
encumbrance upon any material property or assets of the Borrower or any of its
subsidiaries pursuant to the terms of any agreement or instrument to which any
of them is a party or by which any of them may be bound or to which any of their
property or any of them is subject, except, in the cases of (i), (ii) and (iii)
above, as would not have a Material Adverse Effect.
 
d. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Borrower is required
in connection with the valid execution and delivery of this Agreement or the
Bridge Loan Documents.
 
5. Miscellaneous. 
 
a. The Borrower has executed and delivered to Platinum Long Term Growth VII LLC
(“Platinum”) a Stock Pledge Agreement (the “Pledge Agreement”), in the form
attached hereto as Exhibit B, and the Patent, Trademark and Copyright Security
Agreement (the “IP Security Agreement” and, together with the Pledge Agreement,
the “Security Documents”), in the form attached hereto as Exhibit C, together
with all certificates and documentation required under each such document
(including, without limitation, stock certificates and stock powers referenced
therein).
 
b. The security interest granted pursuant to the Security Documents shall be
deemed to be granted pro rata for the benefit of the Lender and each purchaser
of such Other Bridge Notes (collectively, and together with the Lender and
Platinum, the “Purchasers”) pro rata, based on the aggregate principal amount of
the Bridge Notes, Other Bridge Notes (as defined in the Bridge Note), and Senior
Secured Convertible Promissory Notes (as defined in the Bridge Note)
(collectively, and expressly including any Other Notes issued prior to the date
hereof, the “Notes”) held by each Purchaser. The Lender acknowledges and agrees
as follows:
 
i. Each Purchaser shall be deemed to appoint Platinum as the Collateral Agent
under the Security Documents (the “Collateral Agent”) and each Purchaser
authorizes the Collateral Agent to take such action as agent on its behalf and
to exercise such powers under the Security Documents as are delegated to the
Collateral Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Purchaser
hereby authorizes the Collateral Agent to execute and deliver, and to perform
its obligations under, each of the documents to which the Collateral Agent is a
party relating to security for the obligations under the Notes, to exercise all
rights, powers and remedies that the Collateral Agent may have under such
Security Documents and, in the case of the Security Documents, to act as agent
for the Purchasers under such Bridge Loan Documents.
 
ii. The Collateral Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Purchasers holding at least 51% of the aggregate amount of
the Notes then outstanding, and such instructions shall be binding upon all
Purchasers; provided, however, that the Collateral Agent shall not be required
to take any action that (i) the Collateral Agent in good faith believes exposes
it to personal liability unless the Collateral Agent receives an indemnification
satisfactory to it from the Purchasers with respect to such action or (ii) is
contrary to this Agreement or applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
iii. In performing its functions and duties under the Security Documents and the
other documents required to be executed or delivered in connection therewith,
the Collateral Agent is acting solely on behalf of the Purchasers and its duties
are entirely administrative in nature. The Collateral Agent does not assume and
shall not be deemed to have assumed any obligation other than as expressly set
forth herein. The Collateral Agent may perform any of its duties under any
Security Document by or through its agents or employees.
 
iv. None of the Collateral Agent, any of its affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with the Security Documents, except for its, his, her or their own
gross negligence or willful misconduct.
 
v. Each Purchaser acknowledges that it shall, independently and without reliance
upon the Collateral Agent or any other Purchaser conduct its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the issuance of the Securities. Each Purchaser
also acknowledges that it shall, independently and without reliance upon the
Collateral Agent or any other Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and other
Bridge Loan Documents.
 
vi. Each Purchaser agrees to indemnify the Collateral Agent and each of its
affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower), from any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Collateral Agent or any of its
affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of the Security Documents or any action taken or
omitted by the Collateral Agent under the Security Documents or the document
related thereto; provided, however, that no Purchaser shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Collateral
Agent’s or such Affiliate’s gross negligence or willful misconduct.
 
vii. The Collateral Agent may resign at any time by giving written notice
thereof to the Purchasers and the Borrower. Upon any such resignation, the
Purchasers shall have the right to appoint a successor Collateral Agent. If no
successor Collateral Agent shall have been so appointed by the Purchasers, and
shall have accepted such appointment, within 30 days after the retiring
Collateral Agent’s giving of notice of resignation, then the retiring Collateral
Agent may, on behalf of the Purchasers, appoint a successor Collateral Agent,
selected from among the Purchasers. Upon the acceptance of any appointment as
Collateral Agent by a successor Collateral Agent, such successor Collateral
Agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations under this
Agreement, the Bridge Loan Documents and any other documents required to be
executed or delivered in connection therewith. Prior to any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the retiring Collateral Agent
shall take such action as may be reasonably necessary to assign to the successor
Collateral Agent its rights as Collateral Agent under the Bridge Loan Documents.
After such resignation, the retiring Collateral Agent shall continue to have the
benefit of this Agreement as to any actions taken or omitted to be taken by it
while it was Collateral Agent under this Agreement, the Security Documents and
any other documents required to be executed or delivered in connection
therewith.
 
 
4

--------------------------------------------------------------------------------

 
 
viii. Each Purchaser agrees that any action taken by the Collateral Agent in
accordance with the provisions of this Agreement or of the other document
relating thereto, and the exercise by the Collateral Agent or the Purchasers of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Purchasers.
 
ix. Each of the Purchasers hereby directs, in accordance with the terms hereof,
the Collateral Agent to release (or in the case of clause (ii) below, release or
subordinate) any Lien held by the Collateral Agent for the benefit of the
Purchasers against any of the following: (i) all of the Collateral upon payment
and satisfaction in full of all obligations under the Notes and all other
obligations under the Bridge Loan Documents that the Collateral Agent has been
notified in writing are then due and payable; (ii) any assets that are subject
to a Lien; and (iii) any part of the Collateral sold or disposed of by the
Borrower if such sale or disposition is permitted by this Agreement and the
other Bridge Loan Documents (or permitted pursuant to a waiver or consent of a
transaction otherwise prohibited by this Agreement and the other Bridge Loan
Documents). Each of the Purchasers hereby directs the Collateral Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section promptly upon the effectiveness of any such release.
 
x. Each Purchaser acknowledges that the security interests evidenced by the
Security Documents is subject to termination as set forth therein.
 
xi. Platinum is an express third party beneficiary of the provisions of this
Section 5(b), which may not be amended or waived without its prior written
consent.
 
c. [reserved]
 
d. [reserved]
 
e. The representations and warranties of the Borrower contained herein shall not
survive the Closing Date.
 
f. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without giving effect to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction. This Agreement shall not be interpreted or construed with any
presumption against the party causing this Agreement to be drafted. 
 
 
5

--------------------------------------------------------------------------------

 
 
g. Each of the Borrower and the Lender (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or the Bridge Loan Documents and (ii) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Borrower and the Lender
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in the Bridge Note
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing in this Section 5(g) shall affect or limit
any right to serve process in any other manner permitted by law.
 
h. Any forbearance, failure, or delay by the Lender in exercising any right,
power, or remedy shall not preclude the further exercise thereof, and all of the
Lender’s rights, powers, and remedies shall continue in full force and effect
until specifically waived in writing by the Lender.
 
i. This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
 
j. The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
 
k. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.
 
l. This Agreement, the Bridge Note and the instruments referenced herein contain
the entire understanding of the parties with respect to the matters covered
herein and therein. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by the party to be charged with
enforcement.
 
m. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and assigns. The Borrower shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Lender. Notwithstanding the foregoing, the Lender may assign its rights
hereunder to any other person or entity without the consent of the Borrower.
 
n. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
 
 
6

--------------------------------------------------------------------------------

 
 
o. All remedies of the Lender under this Agreement, the Bridge Note and the
other Bridge Loan Documents (i) are cumulative and concurrent, (ii) may be
exercised independently, successively or together with other lenders against the
Borrower, (iii) shall not be exhausted by any exercise thereof, but may be
exercised as often as occasion therefore may occur, and (iv) shall not be
construed to be waived or released by the Lender’s delay in exercising, or
failure to exercise, them or any of them at any time it may be entitled to do
so.
 
p. All notices required hereunder shall be made in accordance with Section 11 of
the Bridge Note.
 
 
7

--------------------------------------------------------------------------------

 
 

 
By executing the appropriate signature line below, the Borrower, intending to be
legally bound hereby, agrees to the terms and conditions of this Agreement as of
the date hereof.
 
 

  Very truly yours,      
By:                                                                           
Name: Walter W. Witoshkin   Title: Chairman & CEO   QuantRx Biomedical
Corporation

 
By:                                                               
Name:
Title:
 
 
8

--------------------------------------------------------------------------------

 

Exhibit A


[Form of Note]



 
9

--------------------------------------------------------------------------------

 

Exhibit B


[Stock Pledge Agreement]

 
10

--------------------------------------------------------------------------------

 

Exhibit C


[IP Security Agreement]
 
 
11

--------------------------------------------------------------------------------

 
 